UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6258


CHRISTOPHER A. WOODY,

                    Petitioner - Appellant,

             v.

WARDEN ROBERT STEVENSON,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Margaret B. Seymour, Senior District Judge. (2:15-cv-02574-MBS)


Submitted: August 31, 2017                                    Decided: October 31, 2017


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeremy A. Thompson, LAW OFFICE OF JEREMY A. THOMPSON, LLC, Columbia,
South Carolina, for Appellant. Caroline M. Scrantom, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Donald John Zelenka, Deputy Attorney General,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher A. Woody seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition. 1 The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” Id. § 2253(c)(2) (2012). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Woody has not

made the requisite showing. 2 Accordingly, we deny a certificate of appealability and



       1
         Although Woody’s notice of appeal identifies both the district court’s opinion
and order granting Respondent’s motion for summary judgment and the court’s order
denying his Fed. R. Civ. P. 59(e) motion, Woody’s informal brief challenges only the
court’s reasoning in the opinion and order granting summary judgment. Accordingly, we
limit our review to that opinion and order. See 4th Cir. R. 34(b).
       2
         With respect to Woody’s claim that his trial counsel failed to introduce certain
documents at a pretrial suppression hearing, we conclude that Woody has waived
appellate review of the claim by failing to file specific objections to the magistrate
judge’s recommendation on that claim after receiving proper notice. See Wright v.
(Continued)
                                             2
dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                        DISMISSED




Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140
(1985).


                                         3